DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment & Remarks
Applicant’s amendment & remarks, filed on 2/8/2021, with respect to claims 1-6, 19 and new claims 21-25, 28 and 29 have been considered and are persuasive.  The rejection of claims 1-6 and 19 have been withdrawn. 
Applicant's amendment and remarks with respect to claims 8, 10-12 and new claims 26 and 27 have been fully considered but they are not persuasive. 
The Applicant has amended claim 8 to recite the feature of dual screens where the location of the camera is detected relative to a first screen and/or a second screen in order to provide VOI next to the camera based on the detected location of the camera.  The Examiner notes that Applicant does not submit any specific argument to distinguish of the subject matter of claim 8 from the teaching of Aarrestad.  The Examiner also respectfully submits that all limitations of currently amended claims 8, 10-12, 26 and 27 are taught by Aarrestad and Boyden as set forth in the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarrestad et al. (US 9,942,513, hereinafter “Aarrestad”).

Regarding claim 8, Aarrestad discloses a computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (col. 9, lines 46-63) to:
detect a first location of a camera (112) relative to a first video screen (310(1)) of a first device (114(1) in Fig. 4A); juxtapose a video object of interest (VOI) (314) with the first location responsive to detecting the first location (Fig. 4A; col. 8, lines 11-25);
detect a second location of the camera (112) relative to a second video screen (310(2)) of a second device (114(2) in Fig. 4B), the first video screen being different from the second video, the first device being different from the second device; and juxtapose the same VOI (314) with the second location responsive to detecting the second location (see Fig. 4B and col. 8, lines 52-60, wherein if the camera is detected at the second position closer to the second screen 310(2) than the first screen 310(1), the live video feed 314 is displayed on the second screen to which the camera is closest). 



Regarding claim 27, Aarrestad further discloses the instructions are executable to, responsive to relocation of the camera from the first device to the second device, communicate with a third device (Fig. 5) to cause the third device to redirect a feed of the VOI from the first device to the second device, wherein the third device is different from the first and second devices (col. 9, lines 14-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over "Aarrestad" in view of Boyden et al. (US 2003/0058363, hereinafter “Boyden”). 

Regarding claim 26, Aarrestad discloses the limitations of claim 8 as discussed above but fails to teach that the camera communicates wirelessly with the first and second devices.  However, Boyden teaches wireless communication between a camera and a display device in a 
For that reason, it would have been obvious to one of ordinary skill in the art to configure the apparatus in Aarrestad to provide wireless communication between the camera and the first and second devices for the benefit of improving user convenience and portability of the camera device. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over "Aarrestad”.  

Regarding claims 11 and 12, Aarrestad teaches that the VOI comprises video image of a remote participant (314) as discussed in claim 10 above.  Although Aarrestad is silent about the VOI comprising a menu and/or a document, such VOI objects comprising a menu and/or document are situational that are obviously seen in a situation when the remote participant captures video of a menu/document (instead of himself/herself) by simply holding up a menu/document to be presented to the field of view of the conference camera that is currently capturing the video at his/her site.   The captured video is then transmitted and displayed at the video window 314 of the local user.  
Therefore, it would have been obvious to one of ordinary skill in the art to easily recognize such obviousness to create any object as VOI within the video window 314 based on the fundamental teaching of Aarrestad so as to allow the participate to present his/her .  

Allowable Subject Matter
Claim 1-6, 19, 21-25, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or suggest the combination of all limitations of a device in claim 1 that includes “at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: present a user interface (UI) on a display screen, the UI being usable to configure one of more settings of the device, the UI comprising a first setting that is selectable to enable the device to subsequently perform plural respective identifications of coordinates of a camera relative to the screen and to present respective video objects of interest (VOIs) in respective video streams next to the respective coordinates; identify first coordinates of the camera relative to the screen; and responsive to identifying the coordinates of the camera and based on the first setting being selected from the UI, present on the screen a first VOI in a first video stream next to the first coordinates.”
Regarding claims 2-6 and 21-25, these claims are directly or indirectly dependent from claim 1.
Regarding claim 19, the prior art of record also fails to teach or suggest the combination of all limitations for a method in claim 19 that includes “identifying x-y coordinates of a camera imaging a local user relative to a local device; receiving a first video stream from a remote computer, the first video stream comprising a first video object of interest (VOI); presenting the first VOI on a screen of the local device and presenting a second VOI on the screen of the local device, the first VOI being different from the second VOI, the second VOI comprising something other than a video stream from a remote computer; determining at which of the first and second VOIs the local user looks for more time; and responsive to the determining, presenting the respective first or second VOI at which the local user looks for more time adjacent to the x-y coordinates on the screen of the local device.”
Regarding claims 28 and 29, these claims are dependent from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T TRAN/Primary Examiner, Art Unit 2697